Order entered October 3, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00396-CR

                  EX PARTE JOHN MORGAN STAFFORD

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-00466-2022

                                     ORDER

      Before the Court is the State’s September 29, 2022 second motion for

extension of time to file the State’s brief. We GRANT the motion and ORDER

the State’s brief filed by October 24, 2022.


                                               /s/   LESLIE OSBORNE
                                                     JUSTICE